Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         January 4, 2022
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Detention of:                                  No. 55500-0-II
 L.N.,

 STATE OF WASHINGTON,

                         Respondent,
                                                                UNPUBLISHED OPINION
 v.

 L.N.,

                         Appellant



         PRICE, J. — L.N. appeals the superior court’s order committing him for 180 days of

involuntary treatment. L.N. argues that there was insufficient evidence to support the superior

court’s finding that L.N. committed acts constituting third degree assault. We affirm.

                                              FACTS

         On June 30, 2020, the State filed a petition for 180 days of involuntary treatment. The

petition alleged L.N. was gravely disabled. The petition also alleged that criminal charges were

dismissed based on a finding of incompetence, L.N. committed acts constituting a felony, and L.N.

presented a substantial likelihood of repeating similar acts.

         Jane Davis testified at the hearing on the State’s petition. Davis testified that she was a

registered nurse at the Auburn Medical Center working in the Adult Psychology Unit and that she

was working on November 30, 2019. While Davis was talking to another patient in the ward, L.N.

hit her in the head. L.N. struck Davis repeatedly in the head and she lost consciousness.
No. 55500-0-II


       Dr. Mallory McBride, a psychologist at Western State Hospital (WSH), also testified at the

hearing. Dr. McBride testified that L.N. was diagnosed with schizoaffective disorder. She also

testified that L.N. was gravely disabled. And Dr. McBride opined that L.N. was likely to commit

similar acts to his assault of Davis. Dr. McBride explained that L.N. had several assaultive

incidents after his admission to WSH.

       The superior court found that L.N. had felony charges dismissed because he was found

incompetent. The court also found that L.N. committed acts constituting third degree assault by

assaulting Davis, a registered nurse. And the superior court found that as a result of a behavioral

health disorder, L.N. presented a substantial likelihood of repeating similar acts. Additionally, the

superior court found that L.N. was gravely disabled.1

       The superior court ordered 180 days of involuntary treatment. L.N. filed a motion to

reconsider arguing that the State failed to prove Davis was a registered nurse. The superior court

denied L.N.’s motion to reconsider, finding that Davis’s testimony was credible.

       L.N. appeals.

                                            ANALYSIS

       L.N. argues that the State failed to present proof that Davis was a registered nurse because,

in part, the State did not present an admissible copy of her nursing license. Therefore, L.N. argues




1
  L.N. does not appeal the superior court’s finding that he was gravely disabled. Therefore, the
superior court’s order would be affirmed regardless of whether the superior court erred in
determining that L.N. committed acts constituting a felony. However, because prior involuntary
commitment orders may be considered in future commitment proceedings, this appeal is not moot.
In re Det. of M.K., 168 Wn. App. 621, 629-30, 279 P.3d 897 (2012).


                                                 2
No. 55500-0-II


that the superior court erred by finding that L.N. committed acts constituting a felony. We

disagree.

       The State must prove the elements required for commitment by clear, cogent, and

convincing evidence. RCW 71.05.310. We will not “disturb the superior court’s findings ‘if

supported by substantial evidence which the lower court could reasonably have found to be clear,

cogent[,] and convincing.’” In re Det. of B.M., 7 Wn. App. 2d 70, 85, 432 P.3d 459, review denied,

193 Wn.2d 1017 (2019) (quoting In re Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138 (1986)).

Evidence is substantial if the trier of fact could determine that the ultimate issue is “highly

probable.” LaBelle, 107 Wn.2d at 209.

       Under RCW 71.05.280(3) a person may be committed for 180 days of involuntary

treatment if the person is determined to be incompetent and criminal charges have been dismissed,

has committed acts constituting a felony, and presents a substantial likelihood of repeating similar

acts as a result of a mental disorder. A person commits third degree assault if he assaults a nurse

who was performing his or her nursing duties at the time of the assault. RCW 9A.36.031(1)(i).

For the purposes of RCW 9A.36.031(1)(i), a nurse is a person licensed under chapter 18.79 RCW.

Under RCW 18.79.030(1), it is unlawful for a person to practice as a registered nurse without being

licensed under chapter 18.79 RCW.

       Here, Davis testified that she was a registered nurse and that she was working at the time

L.N. assaulted her. Davis’s testimony, which the superior court found to be credible, makes it

highly probable that Davis was a registered nurse. And Davis could not be a registered nurse

without being licensed under chapter 18.79 RCW. Therefore, Davis’s testimony is sufficient

evidence to establish that she was working as a nurse at the time L.N. assaulted her.



                                                 3
No. 55500-0-II


        Because there was sufficient evidence establishing that Davis was working as a nurse, there

was sufficient evidence to support the superior court’s finding that L.N. committed acts

constituting a felony. Accordingly, the superior court did not err in its order committing L.N. for

180 days of involuntary treatment or by denying L.N.’s motion for reconsideration.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     PRICE, J.
 We concur:



 LEE, C.J.




 CRUSER, J.




                                                 4